995 F.2d 235
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re The WOODSON COMPANY, Debtor.Michael E. WOODSON, Appellant,v.William B. GROVER;  John W. Zellerbach;  The Woodson Co."Opt-Out" Investors, Appellees.
No. 92-15010.
United States Court of Appeals, Ninth Circuit.
Submitted May 12, 1993.*Decided May 27, 1993.

Before:  HUG, WIGGINS and THOMPSON, Circuit Judges.


1
MEMORANDUM**


2
Michael E. Woodson appeals pro se the Bankruptcy Appellate Panel's (BAP's) order denying his motion for leave to appeal an interlocutory order of the bankruptcy court.   We dismiss the appeal for lack of jurisdiction.


3
Jurisdiction of an appeal from a bankruptcy court order is governed by 28 U.S.C. § 158.   Allen v. Old Nat'l Bank (In re Allen), 896 F.2d 416, 418 (9th Cir.1990) (per curiam).   Under section 158(b), the BAP has discretion to grant leave to appeal from interlocutory orders.   Id.  We, however, have no jurisdiction to hear an appeal from the judgment of the BAP if the order of the bankruptcy court is interlocutory.   See 28 U.S.C. § 158(d);   Ryther v. Lumber Products, Inc.  (In re Ryther), 799 F.2d 1412, 1414 (9th Cir.1986).


4
Here, the BAP denied leave to appeal from an interlocutory bankruptcy court order.   We therefore lack jurisdiction over this appeal.   See id.


5
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3